Citation Nr: 1759282	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  07-24 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, greater than 20 percent, for arthritis and gout of multiple joints, including the feet, knees, heels, ankle, and elbows.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for bilateral osteoarthritis of the hands.

4.  Entitlement to service connection for a chronic kidney disorder.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.




REPRESENTATION

Appellant represented by:	Robert Chisholm, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to June 1959, and from June 1964 to October 1981.

The issues of entitlement to a disability rating in excess of 20 percent for arthritis and gout of multiple joints, and entitlement to TDIU, come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a May 2012 decision, the Board denied the claim of entitlement to a disability rating in excess of 20 percent for arthritis and gout of multiple joints.  The Veteran appealed the Board decision on that issue, and in a January 2013 Order, the United States Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Partial Remand and remanded that portion of the decision.  Since that time, the increased rating issue was remanded by the Board in July 2013, and the increased rating and TDIU issues were both remanded by the Board in October 2014.

The issues of entitlement to service connection for bilateral osteoarthritis of the hands, chronic kidney disorder, eye disorder, and bilateral peripheral neuropathy of the lower extremities come before the Board on appeal from a December 2015 rating decision from the RO.  These issues were previously referred by the Board to the Agency of Original Jurisdiction (AOJ) in January 2011, May 2012, and October 2014 decisions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Increased Rating

The Veteran is seeking entitlement to a rating of greater than 20 percent for arthritis and gout of multiple joints.  The Veteran's gout is rated under 38 C.F.R. §4.71a, Diagnostic Code 5002 (2017).  Diagnostic Code 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or in manifested by chronic residuals.  Where an active process is not present, the Code directs that residuals such as limitation of motion or ankylosis are rated under the appropriate Diagnostic Codes for the specific joints involved.  However, where the limitation of motion of the specific joint or joints involved is noncompensible under the Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran was afforded a VA examination in October 2015, during which the examiner opined that the Veteran's arthritis and gout causes him no functional limitation in his service-connected joints, aside from his service connected right knee (mild functional limitation), left knee (mild functional limitation) and right foot (minimal functional limitation).  The examiner found that the Veteran's gout is not currently an active process, but rather is stable and well controlled with daily Allopurinol.  

However, the alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  In this case, the rating criteria for rheumatoid arthritis do not explicitly permit consideration of the impact of medication on the schedular ratings.  As such, the Board finds that the Veteran must be afforded a new VA examination to determine the Veteran's limitation of motion and functional limitation irrespective of his medication, as well as to re-determine whether the Veteran's service-connected gout is an active process irrespective of the medication the Veteran is currently taking.

Additionally, the Board notes that the Veteran underwent a phone interview with a private physician in August 2017 in which the Veteran reported worsening symptoms.  However, the physician did not comment on whether the Veteran's gout was an active process, nor did the phone interview include range of motion testing, which are required under Diagnostic Code 5002.  Nevertheless, while the phone interview is insufficient as a stand-alone examination, it certainly shows the Veteran's symptoms have worsened in recent years.  As such, a the Board finds that new VA examination is required.

TDIU

The central inquiry with a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran contends that his service-connected disabilities preclude him from maintaining gainful employment.  In a September 2015 statement, the Veteran reports that he worked for 15 years at Sears as an appliance salesman on commission until he retired in 2001 at the age of 65.  The statement indicated that the position required the Veteran to stand for his entire shift, and that it became "impossible" toward the end of his shift "due to the pain in [his] knees and feet."  The Veteran further stated that "at this time [he] would not be able to obtain or sustain gainful employment[.]"  However, in his October 2015 VA examination, the Veteran states that he lives alone on 17 acres of property and keeps and cares for a donkey, a steer, and a pony.

Presently, the Veteran does not meet the schedular criteria for a grant of TDIU.  Specifically, he is currently rated as 20 percent disabling for multiple joint arthritis and gout, and noncompensably disabling for residuals for a hemorrhoidectomy.  His combined evaluation for compensation is 20 percent.  The Veteran's appeal for a higher rating for gout is intertwined with the claim for TDIU; therefore, the issue of TDIU is not ripe for final appellate consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have a significant impact on the other issue).

Manlincon

A December 2015 rating decision denied service connection for bilateral osteoarthritis of the hands, chronic kidney disorder, eye disorder, and bilateral peripheral neuropathy of the lower extremities.  In March 2016, the Veteran filed a timely notice of disagreement (NOD) with the RO's rating decision, thereby placing the issues in appellate status.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As a Statement of the Case (SOC) has not yet been issued with regard to the aforementioned claims, remand is required for the issuance of a SOC. See Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any outstanding records pertinent to the Veteran's issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Issue a SOC for the issues of entitlement to service connection for bilateral osteoarthritis of the hands, chronic kidney disorder, eye disorder, and bilateral peripheral neuropathy of the lower extremities.  The issuance should include notice of the need to file a substantive appeal to the Board to perfect this claim.

3.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to ascertain and evaluate the current level of severity of the Veteran's service-connected arthritis and gout of multiple joints, to include the feet, knees, heels, ankle, and elbows.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of severity of the Veteran's service-connected arthritis and gout.

The examiner should specifically list each joint affected by the Veteran's service-connected arthritis and gout.  The examiner should then:

a.  Indicate whether the arthritis or gout has been active, either on this exam or whether records reveal episodes of past activity.  If not active, the examiner should describe any chronic residuals.

b.  Describe the range of motion of any affected joints in degrees as well as any additional functional loss due to pain, including during flare-ups or after repetitive use, or as a result of weakness, atrophy, or excess fatigability.

c.  Discuss the functional limitations on employment caused by the Veteran's service-connected disabilities.

The examiner should address the Veteran's symptoms irrespective of any medication the Veteran may now be taking.  If the examiner is unable to address the Veteran's symptoms irrespective of the medication, the examiner should explain why he or she cannot, to include if it is untenable for the Veteran to stop medication.

A complete rationale must be provided for any opinion offered.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




